matters) (five violations), and RPC 8.4 (misconduct) (seven violations).
                 The panel also found the following aggravating factors, pursuant to SCR
                 102.5: dishonest or selfish motive; a pattern of misconduct; multiple
                 offenses; bad faith obstruction of the disciplinary proceeding by
                 intentionally failing to comply with rules or orders; submission of false
                 evidence, false statements, or other deceptive practices during the
                 disciplinary hearing; refusal to acknowledge the wrongful nature of his
                 conduct; vulnerability of victim; substantial experience in the practice of
                 law; indifference to making restitution; and illegal conduct. The panel
                 found no mitigating factors. Based on these findings, the panel
                 recommended that Walton be disbarred from the practice of law in Nevada
                 and that he be required to pay the costs of the disciplinary proceeding.
                             A decision of a panel of the Southern Nevada Disciplinary
                 Board recommending disbarment is subject to automatic review by this
                 court. SCR 105(3)(b). Although persuasive, the panel's findings and
                 recommendations are not binding on this court. In re Discipline of Droz,
                 123 Nev. 163, 168, 160 P.3d 881, 884 (2007). "This court must review the
                 record de novo and exercise its independent judgment to determine
                 whether and what type of discipline is warranted." Id. at 168, 160 P.3d at
                 884-85 (quoting In re Discipline of Stuhff, 108 Nev. 629, 633, 837 P.2d 853,
                 855 (1992)). The panel's findings of misconduct must be supported by
                 clear and convincing evidence.     In re Discipline of Drakulich, 111 Nev.
                 1556, 1566, 908 P.2d 709, 715 (1995).
                             SCR 105(2) provides that if an attorney fails to plead in
                 response to a State Bar complaint, the charges shall be deemed admitted.
                 We conclude that the allegations in the third, fourth, and fifth complaints



SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    e
                are deemed admitted.' We further conclude that clear and convincing
                evidence supports the panel's findings. Finally, we conclude that the State
                Bar's recommended discipline is appropriate in light of the severe nature
                of Walton's misconduct.
                            Accordingly, we disbar Walton from the practice of law in
                Nevada. Such disbarment is irrevocable.         See SCR 102(1). Further,
                Walton shall pay the costs of the disciplinary proceedings within 30 days
                of receipt of the Nevada State Bar's bill of costs. See SCR 120.
                            It is so ORDERED.



                                                                    C.J.
                                          Gibbons


                17( (MA wk.                                                     n
                                                                           peri_ti
                Pickering                                  Hardesty


                  aAli                      J.
                Parraguil
                       etre2fr                             Douglas

                                                                    Itt:cd„

                                                           Saitta




                      Walton filed answers to the first and second complaints denying
                any misconduct. He failed to respond to these matters once this court
                remanded them for further development. Nevertheless, this court
                reviewed the answers prior to deciding this matter. He also failed to
                answer the third, fourth, and fifth complaints or attend the disciplinary
                hearing.

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                cc: Jeffrey R. Albregts, Chair Southern Nevada Disciplinary Panel
                      David Clark, Bar Counsel
                      Stanley A. Walton
                    • Kimberly Farmer, Executive Director, State Bar of Nevada
                      Perry Thompson, Admissions Office, U.S. Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                   4
(0) I907A